 Case 2:19-cr-00877-CCC Document 54 Filed 02/24/20 Page 1 of 1 PageID: 1073




                      UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


           Chambers of                                       Martin Luther King Jr, Federal Bldg.
    Michael A. Hammer                                                & U.S. Courthouse
  United States Magistrate Judge                                      50 Walnut Street
                                                                     Newark, NJ 07102
                                                                       (973) 776-7858

                                       February 24, 2020




                                      LETTER ORDER

                RE:    USA v. Jobadiah Sinclair Weeks
                       Criminal Action No. 19-877 (CCC)

Dear Counsel:

               The Court is in receipt of a letter from defendant Jobadiah Sinclair Weeks. It
doesn’t appear that Mr. Weeks provided a copy of the letter to either his own counsel or the
Government. Because Mr. Weeks is represented by counsel, the Court will take no action at this
time on his submission.

        To avoid any inadvertent disclosure of the attorney-client privilege by Mr. Weeks, I am
not including Mr. Weeks’ letter with the Government’s copy of this letter. I have included a
copy of Mr. Weeks’ letter with defense counsel’s copy of this letter.

                                            Very truly yours,

                                            Michael A. Hammer
                                            United States Magistrate Judge
